Title: To Thomas Jefferson from James T. Leonard, 8 August 1804
From: Leonard, James T.
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  New York Aug 8th. 1804
               
               I have the honor to inform your excellency that being returned with public dispatches & letters from the Honble: Robt. R. Livingston Minister of the United States at Paris, address,d to your excellency, and to the Honble. the Secretary of state which letters of your Excellency was accompanied by the Tables of the celebrated “Volney” on the Soil & climate of the United states, written in French & bound in calf and gilt, and which could not be safely conveyed by the Public Post, has been by the command of the Honble. Mr. Gallatin, (who is at present in this city) deposited with David Gelston Esq. collector of this Port to be forwarded by Water carriage to your excellency as the safest and least liable to damage which would occur in a stage conveyance.
               I have further to inform, that your excellencies letters which I had the honor to be entrusted with, address,d to sundry persons in Paris, have been safely delivered except the one directed to General La Valette, which has been deposited with the Minister Plenipotentiary at Paris at his instance, with the intention of being delivered when the Minister, should become acquainted with the General’s residence.
               I have the honor to be with very Great respect your Excellencies most Obedient & most devoted servant
               
                  
                     James T Leonard
                  
               
            